Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-10 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. (US 2020/0273409).
Regarding claim 7, Hsieh et al. fig. 3A, discloses display driver circuit, comprising: a first clock receive end configured to receive a first clock signal from a main controller (pars. 42, 68); and a first gate driver on array (GOA) clock signal output end (The driving circuit 310 is coupled to the display panel 320. The driving circuit 310 illustrated in FIG. 3A includes a gate driver on array (GOA) 311 which is a gate driving circuit disposed on a substrate of the display panel 320 and a driving circuit 312 which is a semiconductor chip (usually called driver IC). The driving circuit 312 may output data voltages (a.k.a. data driving signals) to data lines of the display panel 320 to drive the display lines (pixel rows) of the display panel 320 and may output necessary control clocks and control signals to the GOA circuit 311, such that the GOA circuit 311 is able to generate a plurality of scan signals (a.k.a. gate driving signals) and sequentially (i.e. line by line) outputs the scan signals to a plurality of gate lines (also referred to as scan lines) of the display panel 320, to sequentially drive the display lines of the display panel 320. The driving circuit 312 may include a timing control circuit and a data driving circuit. The data voltages are generated by the data driving circuit and the one or more control clocks are generated by the timing control circuit) configured to output a first GOA clock signal to a displa
Regarding claim 8, discloses the display driver circuit of claim 7, wherein the display driver circuit further comprises a first vertical synchronization signal output end configured to output a first vertical synchronization signal to the display to perform frame synchronization on the display, and wherein the first vertical synchronization signal is based on the first clock signal ([0011] According to an embodiment of the invention, a driving circuit is provided. The driving circuit is used for driving a display panel comprising a plurality of regions, including a first region having a rectangular form and a second region having a free form. The driving circuit includes a timing control circuit. The a timing control circuit is used for generating a first synchronization clock having a first duty cycle and a second synchronization clock having a second duty cycle to be transmitted to a gate driving circuit disposed on the display panel. Wherein, the first synchronization clock is configured to generate a first plurality of scan signals controlling the first region of the display panel, and the second synchronization clock is configured to generate a second plurality of scan signals controlling the second region of the display panel, so as to reduce a luminance difference between first region and the second region).
 Regarding claim 9, discloses the display driver circuit of claim 7, wherein the display driver circuit further comprises a first horizontal synchronization signal output end configured 8Atty. Docket No. 4805-22200 (86178748US05) to output a first horizontal synchronization signal to the display to perform row synchronization on the display, and wherein the first horizontal synchronization signal is based on the first clock signal (see pars. 46, 48, 58, 63).
  	Regarding claim 10, discloses display driver circuit of claim 7, wherein the display driver circuit further comprises a first emission (EM) signal output end configured to output a first EM signal to the displa.
Allowable Subject Matter
Claims 11, 12, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references cited in record disclose or suggest the display driver circuit according to claim 7, wherein the display driver circuit further comprises: an internal clock generation module configured to generate a second clock signal; and a video processing module,comprising a digital circuit and an analog circuit and configured to process video data from the main controller to generate a video source signal to be sent to the display, wherein a first reference clock of the digital circuit is based on the second clock signal and wherein a second reference clock of the analog circuit is based on the first clock signal; and/or of claim 11, wherein the video processing module further comprises a buffer , is-disposed between the digital circuit and the analog circuit
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-6,13-18, 25 are allowed. 
Hsieh et al. US 2020/0273409 discloses fig. 3, the driving circuit 310 is coupled to the display panel 320. The driving circuit 310 illustrated in FIG. 3A includes a gate driver on array (GOA) 311 which is a gate driving circuit disposed on a substrate of the display panel 320 and a driving circuit 312 which is a semiconductor chip (usually called driver IC). The driving circuit 312 may output data voltages (a.k.a. data driving signals) to data lines of the display panel 320 to drive the display lines (pixel rows) of the display panel 320 and may output necessary control clocks and control signals to the GOA circuit 311, such that the GOA circuit 311 is able to generate a plurality of scan signals (a.k.a. gate driving signals) and sequentially (i.e. line by line) outputs the scan signals to a plurality of gate lines (also referred to as scan lines) of the display panel 320, to sequentially drive the display lines of the display panel 320. The driving circuit 312 may include a timing control circuit and a data driving circuit. The data voltages are generated by the data driving circuit and the one or more control clocks are generated by the timing control circuit.
Chen et al. US 2009/0188938 discloses FIG. 1A, an LCD 1 using an SOG generally comprises a drive integrated circuit (IC) 11, a first gate circuit 13 of gate driver on array (GOA), a second gate circuit 15, a plurality of scan lines (for simplicity, only 101b, 101g, 101r, 103b, 103g, 103r, 105b, 105g, 105r are denoted in FIG. 1A), and a plurality of pixels. The drive IC 11 is configured to send a first clock signal 10 and a first inverted clock signal 14 to the first gate circuit 13, and also to send a second clock signal 12 and a second inverted clock signal 16 to the second gate circuit 15. The first gate circuit 13 and the second gate circuit 15 may control the ON and OFF status of the pixels connected with each of the scan lines 101b, 101g, 101r, 103b, 103g, 103r, 105b, 105g, 105r according to the first clock signal 10, the first inverted clock signal 14, the second clock signal 12 and the second inverted clock signal 16 respectively. By sending the image data DATA from the drive IC 11 to the pixels and controlling the ON and OFF status of the corresponding pixels, an image can be displayed on the LCD 1. When the first gate circuit 13 turns on the scan line 101b and writes data DATA, the second gate circuit 15 turns on the scan line 101g to pre-charge the pixels on the scan line 101g before writing the data DATA to enhance the driving capability of the LCD 1. However, this method of improving the driving capability by pre-charging the pixels will result in two scan lines that will be turned on during the same time period. This may cause the image data DATA sent by the drive IC 11 to be written into the pixels on two adjacent scan lines, thus leading to errors in data writing and the erroneous display of the image on the LCD 1.
None of the references cited in record disclose or suggest an electronic device, comprising: a display comprising a first display area and a second display area; a first display driver circuit coupled to the display and comprising: a first clock receive end; and a first gate driver on array (GOA) clock signal output end configured to output a first GOA clock signal to the display, wherein the first GOA clock signal is configured to control a GOA of the first display area to be enabled or disabled; a second display driver circuit coupled to the display and comprising: a second clock receive end; and a second GOA clock signal output end configured to output a second GOA clock signal to the display, wherein the second GOA clock signal is configured to control a GOA of the second display area to be enabled or disabled; and a main controller coupled to the first display driver circuit and the second display driver circuit and comprising a first clock output end, configured to send a first clock signal separately to the first display driver circuit and the second display driver circuit,[ wherein the first clock receive end is configured to receive the first clock signal
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623